Citation Nr: 0714915	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-34 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from November 1969 until 
November 1973. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.  The Board notes that during the appeal 
process the claims folder was transferred to the Lincoln, 
Nebraska RO.

Although the veteran's February 2004 communication did not 
patently express disagreement with the February 2004 rating 
decision, the Board nevertheless finds that this 
communication should be construed as a notice of 
disagreement.  See Stokes v. Derwinski, 1 Vet. App. 201, 203 
(1991) (stating that a liberal standard is applied in 
determining whether a communication can be reasonably 
construed as constituting a Notice of Disagreement).  Indeed, 
in this communication, the veteran expressed his desire to 
continue his appeal informing the Houston RO of his new 
address.  Moreover, the veteran responded to the Houston RO's 
request to schedule him for a disability evaluation regarding 
his service-connected asbestosis.  Overall, the Board finds 
that the evidence is at least in equipoise as to this point 
and, as such, the benefit of the doubt will be afforded to 
the veteran.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also 38 C.F.R. § 4.3 (resolving 
reasonable doubt in favor of the claimant).  Therefore, it is 
held that the current appeal arose from a challenge to the 
February 2004 rating decision, as reflected above.

With respect to the veteran's request for a hearing made in 
January 2005, it is noted that his request was withdrawn in a 
February 2005 memorandum.  The veteran did not ask to have 
the hearing rescheduled.  Accordingly, the Board hearing 
request is considered withdrawn.  

Finally, in a statement dated in June 2004, the veteran 
appears to be making a claim for entitlement to service 
connection for a heart disability secondary to his service-
connected asbestosis.  The Board refers this issue back to 
the RO for appropriate consideration.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Subsequent to certification of the appeal to the Board, new 
evidence has been associated with the claims file.  After 
this appeal had been certified to the Board, clinical records 
from the VA hospital in Omaha, Nebraska were received by the 
Board in March 2007.  The AOJ has not considered such 
evidence in compliance with Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As indicated in an April 2007 
communication, the veteran chose not to waive initial 
consideration by the AOJ.  As such, the Board does not 
presently have jurisdiction to consider the appeal.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal, 
considering the VA clinical records from 
Omaha, Nebraska, as well as any additional 
evidence not considered at the time of the 
most recent Statement of the Case in 
September 2004.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




